Citation Nr: 1206019	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  04-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for drug addiction. 

2.  Entitlement to service connection for psychiatric disability, to include bipolar disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to February 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a March 2007 decision, the Board denied the two issues on appeal.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Court issued a Memorandum Order that vacated the Board's March 2007 decision denying both issues, and remanded the matter to the Board for action in compliance with the order.  In May 2009, the Board remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2009 remand, the Veteran was afforded a VA psychological evaluation in March 2011.  The psychologist specifically found that the Veteran's depressive disorder is less likely than not caused by or a result of exposure to combat stress related to his military service.  However, the psychologist did not provide an explicit rationale for this opinion.  Also, the psychologist diagnosed the Veteran with additional Axis I disorders, anxiety disorder NOS and impulse control disorder NOS, but did not provide a specific opinion concerning the likely etiology of these disorders.  Thus, a remand is necessary so the psychologist can provide an addendum, which specifically explains his rationale for finding that the Veteran's depressive disorder is less likely than not related to his military service and which also specifically addresses the likely etiology of the anxiety disorder and impulse control disorder.   If the March 2011 VA psychologist is unavailable, the Veteran should be scheduled for a new VA psychiatric examination and the examining psychiatrist should provide the aforementioned opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for a psychiatric disorder since October 2009 and should secure copies of all available records of the treatment or evaluation from all sources appropriately identified.

2.  The RO/AMC should forward the claims file to the VA psychologist who conducted the March 2011 examiination.  After reviewing the March 2011 VA evaluation report and any additional pertinent information received after March 2011, the psychologist should provide an addendum, which includes his specific rationale for determining that it is less likely than not that the Veteran's depressive disorder is related to his military service.  The addendum should also include opinions as to whether A) it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's anxiety disorder is related to his military service and B) it is at least as likely as not (i.e. a 50 chance or greater) that the Veteran's impulse control disorder is related to service.  The psychologist should similarly provide a specific rationale for these opinions.  

If, and only if, the psychologist determines that any diagnosed psychiatric disability is at least as likely as not related to service, he or she should provide a further opinion as to whether it is at least as likely as not (i.e. a 50% chance or better) that the Veteran's drug addiction was caused or aggravated by the service-related psychiatric disability.  A specific rationale for this opinion should also be provided.  

3.  If, and only if, the March 2011 VA psychologist is not available, the claims file should be forwarded to a VA psychiatrist or another VA psychologist for examination and provision of opinions concerning the likely etiology of any current psychiatric disability.   The examiner should review the claims file, including the service treatment records, post-service treatment records and the report of the March 2011 VA examination in conjunction with the examination.  Any indicated tests should be performed.  For each diagnosed psychiatric disability, the examiner should then provide opinions as to whether such disability is at least as likely as not (i.e. a 50% chance or better) related to service.  

If, and only if, the examiner determines that any diagnosed psychiatric disability is at least as likely as not related to service, he or she should provide a further opinion as to whether it is at least as likely as not (i.e. a 50% chance or better) that the Veteran's drug addiction was caused or aggravated by the service-related psychiatric disability.  The examiner should provide a specific rationale for all opinions given.  

4.  The RO/AMC should then readjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


